DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  07/06/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed  05/19/21  have been fully considered but they are not persuasive. The applicant argues the cited prior art fails to teach "obtaining an indicator for selecting a motion vector information set to be referenced to derive a motion vector of each subblock of a current block from a motion vector information set candidate, wherein the motion vector information set includes one or more neighboring blocks information of the current block to derive a control point motion vector set for prediction of the current block" The examiner disagrees with the applicant's argument. Poirier discloses coding the current block by using merge candidates derived from neighboring blocks signaled by the index value. [¶ 0059-0063; ¶ 0066-0068; ¶ 0090] The set of predictor candidates used are derived from neighboring blocks which contain one or more control point motion vectors and reference picture. The reference picture and the one or more corresponding control point vectors are derived from motion information associated to at least one of the neighboring blocks. [figs. 10-11; figs. 16-17; ¶ 0099-0114; ¶ 0117-0120] The cited prior art fairly suggests and teaches the limitations as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1, 3-7, 9-10, 12-16 and 18-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Poirier et al. US 2020/02881634.
As to claim 1, Poirier teaches a non-transitory computer-readable medium storing a bitstream, the bitstream being decoded by a decoding method, wherein the decoding method, [fig. 3; fig. 18; ¶ 0125-0127; ¶ 0133 comprising: obtaining an indicator for selecting a motion vector information set to be referenced to derive a motion vector of each subblock of a current block from a motion vector information set candidate, [figs. 2-8; figs. 10-17; ¶ 0059-0063; ¶ 0066-0068; ¶ 0090; ¶ 0099-0120] wherein the motion vector information set includes one or more neighboring blocks information of the current block to derive a control point motion vector set for prediction of the current block, obtaining the control point motion vector set based on the motion vector information set, obtaining a motion vector of each subblock of the current block using control point motion vectors of the control point motion vector set; [figs. 2-8; figs. 10-14; figs. 16-17; ¶ 0059-0063; ¶ 0066-0068; ¶ 0081-0087; ¶ 0090-0120] obtaining the motion vector of each subblock of the current block using control point motion vectors of the control point motion vector set; [figs. 1-7; figs. 12-14; ¶ 0062-0071; ¶ 0082-0087; ¶ 0099-0105] obtaining a predictor of each subblock of the current block using the motion vector of each subblock; [figs. 1-7; figs. 12-14; ¶ 0062-0071; ¶ 0082-0087; ¶ 0099-0105] obtaining a predictor of the current block by combining the predictor of each subblock; [figs. 1-7; figs. 12-14; ¶ 0062-0071; ¶ 0082-0087; ¶ 0099-0105] and reconstructing the current block using the predictor of the current block. [figs. 1-7; ¶ 0058; ¶ 0061-0063; ¶ 0115-0116] wherein the obtaining of the control point motion vector set comprises: obtaining an indicator indicating a motion vector information set to be referenced to derive a motion vector of each subblock of the current block; [figs. 1-7; figs. 12-14; ¶ 0060-0068; ¶ 0090; ¶ 0099-0117] and obtaining control point motion vectors of the control point motion vector set with reference to the motion vector information set indicated by the indicator. [figs. 1-7; figs. 12-14; ¶ 0060-0068; ¶ 0090-0117]
As to claim 2, Poirier teaches the limitations of claim 1. Poirier teaches wherein the obtaining of the control point motion vector set further comprising: generating a candidate list composed of one or more motion vector information set candidates, wherein the control point motion vectors are obtained by referring to a motion vector information set selected based on the indicator in the candidate list. [figs. 1-7; figs. 12-14; ¶ 0060-0068; ¶ 0090-0117]
As to claim 3, Poirier teaches the limitations of claim 2. Poirier teaches wherein the motion vector information set candidate includes a first candidate derived from control point motion vectors of a left neighboring block of the current block and a second candidate derived from control point motion vectors of an upper neighboring block of the current block. [figs. 1-7; figs. 11-14; ¶ 0060-0068; ¶ 0085-0117]
As to claim 4, Poirier teaches the limitations of claim 3. Poirier teaches wherein the left neighboring block includes a block adjacent to a lower left corner of the current block, wherein the upper neighboring block includes a block adjacent to an upper left corner of the current block or a block adjacent to an upper right corner of the current block. [figs. 1-7; figs. 11-14; ¶ 0060-0068; ¶ 0085-0117]
As to claim 5, Poirier teaches the limitations of claim 2. Poirier teaches wherein the motion vector information set candidate includes a third candidate composed of three control point motion vectors, and at least some of the three control point motion vectors are derived from motion vectors of neighboring blocks, wherein the third candidate composed of a first control point motion vector corresponding to an upper left corner of the current block, a second control point motion vector corresponding to an upper right corner of the current block, and a third control point corresponding to a lower left corner of the current block. [figs. 1-7; figs. 11-14; ¶ 0060-0068; ¶ 0085-0117]
As to claim 6, Poirier teaches the limitations of claim 5. Poirier teaches wherein the third candidate includes: a motion vector information set in which the first control point motion vector and the second control point motion vector are respectively derived from motion vectors of neighboring blocks, and the third control point motion vector is calculated based on the first control point motion vector and the second control point motion vector. [figs. 1-7; figs. 11-14; ¶ 0060-0068; ¶ 0085-0117]
As to claim 7, Poirier teaches the limitations of claim 6. Poirier teaches wherein the first control point motion vector is derived from a motion vector of a block adjacent to an upper left corner of the current block, and the second control point motion vector is derived from a motion vector of a block adjacent to an upper right corner of the current block. [figs. 1-7; figs. 11-14; ¶ 0060-0068; ¶ 0085-0117]
As to claim 9, Poirier teaches the limitations of claim 1. Poirier teaches wherein the indicator indicates location information of neighboring block(s) referenced to derive a motion vector of each subblock of the current block among one or more of neighboring blocks of the current block. [figs. 1-7; figs. 12-14; ¶ 0060-0068; ¶ 0090-0117]
As to claim 10, Poirier teaches A apparatus for decoding a video signal, the device [fig. 3]  comprising an processer, 5Application No.: 16/964,967wherein the processer is configured to: obtain an indicator for selecting a motion vector information set to be referenced to derive a motion vector of each subblock of a current block from a motion vector information set candidate, [figs. 2-8; figs. 10-17; ¶ 0059-0063; ¶ 0066-0068; ¶ 0090; ¶ 0099-0120] wherein the motion vector information set includes one or more neighboring blocks information of the current block to derive a control point motion vector set for prediction of the current block, obtain the control point motion vector set based on the motion vector information set, [figs. 2-8; figs. 12-14; ¶ 0081-0087; ¶ 0090-0120] a video signal processing apparatus comprising: a processer, [fig. 18; ¶ 0122-0127] wherein the processer is configured to: obtain a control point motion vector set for predicting a current block, wherein the control point motion vector set includes at least two control point motion vectors respectively corresponding to specific control points of the current block; [figs. 2-8; figs. 10-14; figs. 16-17; ¶ 0059-0063; ¶ 0066-0068; ¶ 0081-0087; ¶ 0090-0120] obtain a motion vector of each subblock of the current block using control point motion vectors of the control point motion vector set; [figs. 1-7; figs. 12-14; ¶ 0062-0071; ¶ 0082-0087; ¶ 0099-0105] obtain a predictor of each subblock of the current block using the motion vector of each subblock; [figs. 1-7; figs. 12-14; ¶ 0062-0071; ¶ 0082-0087; ¶ 0099-0105] obtain a predictor of the current block by combining the predictor of each subblock; [figs. 1-7; figs. 12-14; ¶ 0062-0071; ¶ 0082-0087; ¶ 0099-0105] and reconstruct the current block using the predictor of the current block, [figs. 1-7; ¶ 0058; ¶ 0061-0063; ¶ 00115-0116] wherein the processor obtains an indicator indicating a motion vector information set to be referenced to derive a motion vector of each subblock of the current block, [figs. 1-7; figs. 12-14; ¶ 0060-0068; ¶ 0090-0117]and obtains control point motion vectors of the control point motion vector set with reference to the motion vector information set indicated by the indicator. [figs. 1-7; figs. 12-14; ¶ 0060-0068; ¶ 0090-0117]
As to claim 11, Poirier teaches the limitations of claim 10. Poirier teaches wherein the processor generates a candidate list composed of one or more motion vector information set candidates, wherein the control point motion vectors are obtained by referring to a motion vector information set selected based on the indicator in the candidate list. [figs. 1-7; figs. 12-14; ¶ 0060-0068; ¶ 0090-0117]
As to claim 12, Poirier teaches the limitations of claim 10. Poirier teaches wherein the motion vector information set candidate includes a first candidate derived from control point motion vectors of a left neighboring block of the current block and a second candidate derived from control point motion vectors of an upper neighboring block of the current block. [figs. 1-7; figs. 11-14; ¶ 0060-0068; ¶ 0085-0117]
As to claim 13, Poirier teaches the limitations of claim 12. Poirier teaches wherein the left neighboring block includes a block adjacent to a lower left corner of the current block, wherein the upper neighboring block includes a block adjacent to an upper left corner of the current block or a block adjacent to an upper right corner of the current block. [figs. 1-7; figs. 11-14; ¶ 0060-0068; ¶ 0085-0117]
As to claim 14, Poirier teaches the limitations of claim 10. Poirier teaches wherein the motion vector information set candidate includes a third candidate includes of three control point motion vectors, and at least some of the three control point motion vectors are derived from motion vectors of neighboring blocks, wherein the third candidate composed of a first control point motion vector corresponding to an upper left corner of the current block, a second control point motion vector corresponding to an upper right corner of the current block, and a third control point motion vector corresponding to a lower left corner of the current block. [figs. 1-7; figs. 11-14; ¶ 0060-0068; ¶ 0085-0117]
As to claim 15, Poirier teaches the limitations of claim 14. Poirier teaches wherein the third candidate includes: a motion vector information set in which the first control point motion vector and the second control point motion vector are respectively derived from motion vectors of neighboring blocks, and the third control point motion vector is calculated based on the first control point motion vector and the second control point motion vector. [figs. 1-7; figs. 11-14; ¶ 0060-0068; ¶ 0085-0117]
As to claim 16, Poirier teaches the limitations of claim 15. Poirier teaches wherein the first control point motion vector is derived from a motion vector of a block adjacent to an upper left corner of the current block, and the second control point motion vector is derived from a motion vector of a block adjacent to an upper right corner of the current block. [figs. 1-7; figs. 11-14; ¶ 0060-0068; ¶ 0085-0117]
As to claim 18, Poirier teaches the limitations of claim 10. Poirier teaches wherein the indicator indicates location information of one or more neighboring block(s) referenced to derive the motion vector of each subblock of the current block among the one or more of neighboring blocks of the current block. [figs. 1-7; figs. 12-14; ¶ 0060-0068; ¶ 0090-0117]
As to claim 19, Poirier teaches an apparatus for encoding a video signal, [fig. 1] the device comprising a processor, wherein the processor is configured to obtain a bitstream to be decoded by a decoder using a decoding method, wherein the decoding method [fig. 1; fig. 3] comprising: obtaining an indicator for selecting a motion vector information set to be referenced to derive a motion vector of each subblock of a current block from a motion vector information set candidate, [figs. 2-8; figs. 10-17; ¶ 0059-0063; ¶ 0066-0068; ¶ 0090; ¶ 0099-0120] wherein the motion vector information set includes one or more neighboring blocks information of the current block to derive a control point motion vector set for prediction of the current block, obtaining the control point motion vector set based on the motion vector information set, wherein the control point motion vector set includes at least two control point motion vectors respectively corresponding to specific control points of the current block; [figs. 2-8; figs. 10-14; figs. 16-17; ¶ 0059-0063; ¶ 0066-0068; ¶ 0081-0087; ¶ 0090-0120] obtaining the motion vector of each subblock of the current block using control point motion vectors of the control point motion vector set; [figs. 2-8; figs. 10-14; figs. 16-17; ¶ 0059-0063; ¶ 0066-0068; ¶ 0081-0087; ¶ 0090-0120] obtaining a predictor of each subblock of the current block using the motion vector of each subblock; [figs. 1-7; figs. 12-14; ¶ 0062-0071; ¶ 0082-0087; ¶ 0099-0105] obtaining a predictor of the current block by combining the predictor of each subblock; [figs. 1-7; figs. 12-14; ¶ 0062-0071; ¶ 0082-0087; ¶ 0099-0105] and reconstructing the current block using the predictor of the current block. [figs. 1-7; ¶ 0058; ¶ 0061-0063; ¶ 0115-0117]
As to claim 20, Poirier teaches the limitations of claim 19. Poirier teaches wherein the motion vector information set candidate includes a first candidate derived from control point motion vectors of a left neighboring block of the current block and a second candidate derived from control point motion vectors of an upper neighboring block of the current block. [figs. 1-7; figs. 11-14; ¶ 0060-0068; ¶ 0085-0117]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  8 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Poirier et al. US 2020/02881634 in view Tsai et al. US 2019/0182503.
As to claim 8, Poirier teaches the limitations of claim 1. 
Poirier does not explicitly teach wherein the motion vector information set candidate includes a fourth candidate composed of two control point motion vectors derived from motion vectors of neighboring blocks, wherein the fourth candidate includes: a motion vector information set includes a first control point motion vector corresponding to an upper left corner of the current block and a second control point motion vector corresponding to an upper right corner of the current block, and a motion vector information set that includes a first control point motion vector corresponding to an upper left corner of the current block and a fourth control point motion vector, wherein the fourth control point motion vector is determined based on the first control point motion vector corresponding to an upper left corner of the current block and a third control point motion vector corresponding to a lower left corner of the current block. 
Tsai teaches wherein the motion vector information set candidate includes a fourth candidate composed of two control point motion vectors derived from motion vectors of neighboring blocks, wherein the fourth candidate includes: a motion vector information set includes a first control point motion vector corresponding to an upper left corner of the current block and a second control point motion vector corresponding to an upper right corner of the current block, and a motion vector information set that includes a first control point motion vector corresponding to an upper left corner of the current block and a fourth control point motion vector, wherein the fourth control point motion vector is determined based on the first control point motion vector corresponding to an upper left corner of the current block and a third control point motion vector corresponding to a lower left corner of the current block. [abstract; fig. 4D; figs. 5C- 7; ¶ 0038; ¶ 0045-0052]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Tsai with the teachings of Poirier for the benefit of combining prior art elements of a known method to yield a predictable result of improved image processing and coding efficiency. 
As to claim 17, Poirier teaches the limitations of claim 10. 
Poirier does not explicitly teach wherein the motion vector information set candidate includes a fourth candidate composed of two control point motion vectors derived from motion vectors of neighboring blocks, wherein the fourth candidate includes: a motion vector information set that includes of a first control point motion vector corresponding to an upper left corner of the current block and a second control point motion vector corresponding to an upper right corner of the current block; and a motion vector information set that includes of a first control point motion vector corresponding to an upper left corner of the current block and a fourth control point motion vector, wherein the fourth control point motion vector is determined based on the first control point motion vector corresponding to an upper left corner of the current block and a third control point motion vector corresponding to a lower left corner of the current block.  
Tsai teaches wherein the motion vector information set candidate includes a fourth candidate composed of two control point motion vectors derived from motion vectors of neighboring blocks, wherein the fourth candidate includes: a motion vector information set that includes of a first control point motion vector corresponding to an upper left corner of the current block and a second control point motion vector corresponding to an upper right corner of the current block; and a motion vector information set that includes of a first control point motion vector corresponding to an upper left corner of the current block and a fourth control point motion vector, wherein the fourth control point motion vector is determined based on the first control point motion vector corresponding to an upper left corner of the current block and a third control point motion vector corresponding to a lower left corner of the current block. [abstract; fig. 4D; figs. 5C- 7; ¶ 0038; ¶ 0045-0052]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Tsai with the teachings of Poirier for the benefit of combining prior art elements of a known method to yield a predictable result of improved image processing and coding efficiency. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNER N HOLDER/Primary Examiner, Art Unit 2483